DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to communication/ amendments filed on 06/20/2022.
Independent claims 1, 11 and 14, and dependent claim 5 have been amended. 
Claim 2 and 12 have been cancelled, and two new claims are added (claims 21-22).
Claims 1, 3-11, and 13-22 are presented for examination.
Claims 1, 3-11, and 13-22 remain pending in this application.

Examiner’s Note
On 07/25/2022, Examiner Khanal called the Attorney of Record, Mr. Thomas Cleary (Reg. #: 75,408), with respect to putting the application in condition of allowance via an Examiner’s amendment. Examiner informed the applicant that the independent claims are not allowable as such. However, Examiner proposed amending the independent claims to include limitations that were removed with the last amendment (dated 06/20/2022). On 07/29/2022, Mr. Cleary informed that the applicant(s) declined examiner proposed amendment to put the application in condition of allowance. 

Response to Arguments Regarding Double Patenting Rejections
In the non-final Office Action mailed on 03/18/2022, Claims 1-20 were rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-16 of U.S. Patent # US 10454802 B2. In the response filed on 06/20/2022, applicant requests that this rejection be held in abeyance (see page 9 of REMARKS filed 06/20/2022). As a result, the examiner maintains the Double Patenting Rejections.


Response to Arguments Regarding Claim Objections
In the non-final Office Action mailed on 03/18/2022, claim 5 was objected to because of minor informality. In the response filed on 06/20/2022, applicant amended the claim to obviate the objection. As a result, the respective claim objection has been withdrawn.

Response to Arguments Regarding 35 U.S.C. §103 Rejections
Applicant’s arguments with respect to 35 U.S.C. §103 Rejections that the cited references are silent regarding limitation “determine to utilize a backend polling mechanism with the at least one backend server based at least on the nonzero expiration being less than or equal to a predetermined expiration threshold, the predetermined expiration threshold being determined by a machine learning algorithm that utilizes a likelihood of not receiving updates to an initial state information as a criteria to determine the predetermined expiration threshold” (page 11-21 of REMARKS, filed 06/20/2022) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Objections
Claims 21-22 are objected to because of the following informalities:  
Claim 21 recites the limitation “the at least one backend server” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites “… that that… ” in line 2. Examiner suggests removing redundant word from the claim.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 and 3-10 is/are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. US 10454802 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in the instant application are anticipated by the corresponding claims of U.S. Patent No. US 10454802 B2, as shown in the table below:
Current Application (#16/659,231)
U.S. Patent No. US 10454802 B2
Claim 1: 
A computing system comprising: 
one or more processors; 
memory; and 
one or more program modules stored on the memory and executable by the one or more processors to: 
receive from a computing device a Session Initiation Protocol (SIP) subscribe message indicating a nonzero expiration; 

determine at least one backend server, of a plurality of backend servers, the at least one backend server being determined based at least in part on requested state information included in the SIP subscribe message; 

determine to utilize a backend polling mechanism with the at least one backend server based at least on the nonzero expiration being less than or equal to a predetermined expiration threshold, the predetermined expiration threshold being determined by a machine learning algorithm that utilizes a likelihood of not receiving updates to an initial state information as a criteria to determine the predetermined expiration threshold;











transmit to the at least one backend server a SIP polling subscribe message; 


receive the state information from the at least one backend server; and 
provide the state information to the computing device.
Claim 1: 
A computing system comprising: 
one or more processors; 
memory; and 
one or more program modules stored on the memory and executable by the one or more processors to: 
receive from a computing device a Session Initiation Protocol (SIP) subscribe message, the SIP subscribe message indicating a nonzero expiration time and requesting state information; 
determine at least one backend server, of a plurality of backend servers, the at least one backend server being determined based at least in part on the requested state information included in the SIP subscribe message indicating the nonzero expiration time; 
determine to utilize a backend polling mechanism with the at least one backend server based at least on: i) the nonzero expiration time being less than or equal to a predetermined expiration threshold, the predetermined expiration threshold being determined by a machine learning algorithm that utilizes a likelihood of not receiving updates to an initial state information as a criteria to determine the predetermined expiration threshold, and ii) a first characteristic of the computing device matching at least one of a second characteristic of a predetermined list of characteristics, the first characteristic of the computing device including at least one of a computing device operating system type, a computing device operating system version, or a computing device manufacturer, wherein a SIP polling subscribe message indicating a zero expiration time is transmitted to the at least one backend server when utilizing the backend polling mechanism; 
transmit to the at least one backend server the SIP polling subscribe message indicating the zero expiration time to obtain the requested state information one-time; 
receive the requested state information from the at least one backend server; and 
provide the requested state information to the computing device.
Claim 3: 

The computing system of claim 1, wherein the one or more program modules are further executable by the one or more processors to determine to utilize the backend polling mechanism based on a further condition comprising a characteristic of the computing device.
Claim 1: 
… determine to utilize a backend polling mechanism with the at least one backend server based at least on: i) the nonzero expiration time being less than or equal to a predetermined expiration threshold, the predetermined expiration threshold being determined by a machine learning algorithm that utilizes a likelihood of not receiving updates to an initial state information as a criteria to determine the predetermined expiration threshold, and ii) a first characteristic of the computing device matching…
Claim 4: 

The computing system of claim 1, wherein the one or more program modules are further executable by the one or more processors to determine to utilize the backend polling mechanism based on a further condition comprising a past behavior of the computing device.
Claim 2: 
The computing system of claim 1, wherein the one or more program modules are further executable by the one or more processors to determine to utilize the backend polling mechanism based on a further condition comprising a past behavior of the computing device.
Claim 5: 
The computing system of claim 4, wherein the past behavior of the computing device includes termination of a SIP subscription after receiving initial state information.
Claim 4: 
The computing system of claim 2, wherein the past behavior of the computing device includes termination of a SIP subscription after receiving initial state information.
Claim 6: 
The computing system of claim 4, wherein the past behavior of the computing device includes ending a session prior to an expiration time of a previous subscription.
Claim 3: 
The computing system of claim 2, wherein the past behavior of the computing device includes ending a session prior to an expiration time of a previous subscription.
Claim 7: 
The computing system of claim 1, wherein the computing system comprises a video call system.
Claim 7: 
The computing system of claim 1, wherein the computing system comprises a video call system.
Claim 8: 
The computing system of claim 1, wherein the one or more program modules are further executable by the one or more processors to determine to utilize a persistent subscription session with the computing device in response to receiving the SIP subscribe message indicating a nonzero expiration.
Claim 8: 
The computing system of claim 1, wherein the one or more program modules are further executable by the one or more processors to determine to utilize a persistent subscription session with the computing device in response to receiving the SIP subscribe message indicating a nonzero expiration.
Claim 9: 
The computing system of claim 1, wherein the SIP subscribe message indicates a request for at least one of capability or presence information for one or more contacts, and wherein the state information includes the at least one of capability or presence information for one or more contacts.
Claim 5: 
The computing system of claim 1, wherein the SIP subscribe message indicating a nonzero expiration time indicates a request for at least one of capability or presence information for one or more contacts, and wherein the state information includes the at least one of capability or presence information for one or more contacts.
Claim 10: 
The computing system of claim 1, wherein the computing device includes a Rich Communication Services (RCS) client.
Claim 6: 
The computing system of claim 1, wherein the computing device includes a Rich Communication Services (RCS) client.



Claim 11, 13 and 21 is/are rejected on the ground of non-statutory double patenting as being unpatentable over claims 9-10 of U.S. Patent No. US 10454802 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in the instant application are anticipated by the corresponding claims of U.S. Patent No. US 10454802 B2, as shown in the table below:
Claim 11: 
A method of operating a server, the method comprising: 
receiving from a Session Initiation Protocol (SIP) client a SIP subscribe message indicating a nonzero expiration time; 






determining to initiate a backend polling session having a timeout equal to zero;
determine to utilize the backend polling session with at least one backend server based at least on the nonzero expiration time being less than or equal to a predetermined expiration threshold, the predetermined expiration threshold being determined by a machine learning algorithm that utilizes a likelihood of not receiving updates to an initial state information as a criteria to determine the predetermined expiration threshold;











receiving, via the backend polling session, state information; and 
providing the state information to the SIP client.
Claim 9:
A method of operating a server, the method comprising:
receiving from a Session Initiation Protocol (SIP) client a SIP subscribe message, the SIP subscribe message indicating a nonzero expiration time and requesting state information;
determining at least one backend server, of a plurality of backend servers, the at least one backend server being determined based at least in part on requested state information included in the SIP subscribe message indicating the nonzero expiration time;
determining to initiate a backend polling session with the at least one backend server based at least on: i) the nonzero expiration time being less than or equal to a predetermined threshold time, the predetermined threshold time being determined by a machine learning algorithm that utilizes a likelihood of not receiving updates to an initial state information as a criteria to determine the predetermined threshold time, and ii) a first characteristic of the SIP client matching at least one of a second characteristic of a predetermined list of characteristics, the first characteristic of the SIP client including at least one of a client device operating system type, a client device operating system version, or a client device manufacturer, wherein a SIP polling subscribe message indicating a zero expiration time is transmitted to the at least one backend server to initiate the backend polling session;
transmitting to the at least one backend server the SIP polling subscribe message indicating the zero expiration time to obtain the requested state information one-time;
receiving, via the backend polling session, the requested state information; and
providing the requested state information to the SIP client.
Claim 13: 
The method of claim 11, wherein the SIP subscribe message indicates a request for at least one of presence information associated with a contact or capabilities information associated with a contact.
Claim 10: 
The method of claim 9, wherein the SIP subscribe message indicates a request for at least one of presence information associated with a contact or capabilities information associated with a contact.
Claim 21: 
The method of claim 11, further comprising initiating the backend polling session to the at least one backend server based at least on receipt of the SIP subscribe message indicating the nonzero expiration time and on the machine learning algorithm determining that a first characteristic of the SIP client matching at least one of a second characteristic of a predetermined list of characteristics, the first characteristic of the SIP client including at least one of a client device operating system type, a client device operating system version, or a client device manufacturer, wherein a subscribe message transmitted to the at least one backend server to initiate the backend polling session indicates a zero expiration time.
Claim 9: 

… receiving … the SIP subscribe message indicating a nonzero expiration time;
… determining to initiate a backend polling session with the at least one backend server based at least on: i) the nonzero expiration time being less than or equal to a predetermined threshold time, the predetermined threshold time being determined by a machine learning algorithm that utilizes a likelihood of not receiving updates to an initial state information as a criteria to determine the predetermined threshold time, and ii) a first characteristic of the SIP client matching at least one of a second characteristic of a predetermined list of characteristics, the first characteristic of the SIP client including at least one of a client device operating system type, a client device operating system version, or a client device manufacturer, wherein a SIP polling subscribe message indicating a zero expiration time is transmitted to the at least one backend server to initiate the backend polling session;…


Claim 14-20 and 22 is/are rejected on the ground of non-statutory double patenting as being unpatentable over claims 11-16 of U.S. Patent No. US 10454802 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in the instant application are anticipated by the corresponding claims of U.S. Patent No. US 10454802 B2, as shown in the table below:
Claim 14: 
Non-transitory computer-readable media storing instructions executable by one or more processors to perform acts comprising: 
receiving a request from a client device to establish a Session Initiation Protocol (SIP) subscription, the request indicating a session timeout greater than zero; 
establishing the SIP subscription with the client device; 





determining to initiate a backend polling subscription having a timeout equal to zero;
initiating, to a backend server, the backend polling subscription having a timeout equal to zero in response to the request indicating the session timeout greater than zero and being less than or equal to a predetermined expiration threshold, the predetermined expiration threshold being determined by a machine learning algorithm that utilizes a likelihood of not receiving updates to an initial state information as a criteria to determine the predetermined expiration threshold; and 














providing, to the client device via the SIP subscription, state information obtained from the backend server via the backend polling subscription.
Claim 11: 
Non-transitory computer-readable media storing instructions executable by one or more processors to perform acts comprising: 
receiving a request from a client device to establish a Session Initiation Protocol (SIP) subscription, the request indicating a session timeout greater than zero and requesting state information; 
establishing the SIP subscription with the client device; 
determining at least one backend server, of a plurality of backend servers, the at least one backend server being determined based at least in part on the requested state information included in the request indicating a session timeout greater than zero; 
determining to initiate, with the at least one backend server, a backend polling subscription having a timeout equal to zero based at least on: i) the session timeout greater than zero being less than or equal to a predetermined expiration threshold, the predetermined expiration threshold being determined by a machine learning algorithm that utilizes a likelihood of not receiving updates to an initial state information as a criteria to determine the predetermined expiration threshold, and ii) a first characteristic of the client device matching at least one of a second characteristic of a predetermined list of characteristics, the first characteristic of the client device including at least one of a client device operating system type, a client device operating system version, a model number of the client device, or a client device manufacturer, wherein a SIP polling subscribe message indicating the timeout equal to zero is transmitted to the at least one backend server to initiate the backend polling subscription; 
transmitting to the at least one backend server the SIP polling subscribe message indicating the timeout equal to zero to obtain the requested state information one-time; 
obtaining the requested state information from the at least one backend server; and 
providing, to the client device via the SIP subscription, the requested state information obtained from the at least one backend server via the backend polling subscription.
Claim 15: 
The non-transitory computer-readable media of claim 14, wherein the acts further comprise determining to initiate the backend polling subscription having the timeout equal to zero based on the request indicating a session timeout greater than zero.
Claim 12: 
The non-transitory computer-readable media of claim 11, wherein the acts further comprise determining to initiate the backend polling subscription having the timeout equal to zero based on the request indicating a session timeout greater than zero.
Claim 16: 
The non-transitory computer-readable media of claim 14, wherein the acts further comprise determining to initiate the backend polling subscription having the timeout equal to zero based on a characteristic of the client device, the characteristic including one or more of a manufacturer of the client device, and an operating system of the client device.
Claim 11: 

…
determining to initiate, with the at least one backend server, a backend polling subscription having a timeout equal to zero based at least on: i) the session timeout greater than zero being less than or equal to a predetermined expiration threshold, the predetermined expiration threshold being determined by a machine learning algorithm that utilizes a likelihood of not receiving updates to an initial state information as a criteria to determine the predetermined expiration threshold, and ii) a first characteristic of the client device matching at least one of a second characteristic of a predetermined list of characteristics, the first characteristic of the client device including at least one of a client device operating system type, a client device operating system version, a model number of the client device, or a client device manufacturer…
Claim 17: 
The non-transitory computer-readable media of claim 14, wherein the acts further comprise: 
monitoring client device behavior during a plurality of SIP subscription sessions; and 
determining to initiate the backend polling subscription having the other timeout equal to zero based on the client device behavior.
Claim 13: 
The non-transitory computer-readable media of claim 11, wherein the acts further comprise: 
monitoring client device behavior during a plurality of SIP subscription sessions; and 
determining to initiate the backend polling subscription having the timeout equal to zero based on the client device behavior.
Claim 18: 
The non-transitory computer-readable media of claim 17, wherein the client device behavior includes: 
the client device receiving initial state information obtained from the backend server via prior persistent backend subscription sessions established previous to the backend polling subscription; and 
the client device ignoring updates to the initial state information obtained from the backend server via the prior persistent backend subscription sessions.
Claim 14: 
The non-transitory computer-readable media of claim 13, wherein the client device behavior includes: 
the client device receiving initial state information obtained from the backend server via prior persistent backend subscription sessions established previous to the backend polling subscription; and 
the client ignoring updates to the initial state information obtained from the backend server via the prior persistent backend subscription sessions.
Claim 19: 
The non-transitory computer-readable media of claim 14, wherein the request indicates a request for at least one of capability or presence information for one or more contacts, and wherein the state information includes the at least one of capability or presence information for one or more contacts.
Claim 15: 
The non-transitory computer-readable media of claim 11, wherein the request indicates a request for at least one of capability or presence information for one or more contacts, and wherein the state information includes the at least one of capability or presence information for one or more contacts.
Claim 20: 
The non-transitory computer-readable media of claim 14, wherein the client device includes a Rich Communication Services (RCS) client.
Claim 16: 
The non-transitory computer-readable media of claim 11, wherein the client device includes a Rich Communication Services (RCS) client.
Claim 22: 
The non-transitory computer-readable media of claim 14, further comprising determining, via the machine learning algorithm, a percent chance that that the client device will receive state information based at least in part on client device characteristics, the percent chance being used to determine the predetermined expiration threshold.
Claim 11:
… determining to initiate, with the at least one backend server, a backend polling subscription having a timeout equal to zero based at least on: i) the session timeout greater than zero being less than or equal to a predetermined expiration threshold, the predetermined expiration threshold being determined by a machine learning algorithm that utilizes a likelihood of not receiving updates to an initial state information as a criteria to determine the predetermined expiration threshold, …


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11, 14 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The independent claims 1, 11, and 14 as currently amended recite “the predetermined expiration threshold being determined by a machine learning algorithm that utilizes a likelihood of not receiving updates to an initial state information as a criteria to determine the predetermined expiration threshold”.
Upon review of the application as filed, examiner determined that paragraph [0022] best describe the claimed functionality. However, paragraph [0022] briefly states how machine learning predicts the expiration time, but presents no details/ explanations of how the machine learning is used to predict the expiration time on a step by step basis. In general, machine learning algorithms build a model based on sample data, known as training data, in order to make predictions or decisions. In this case though, the application specification as filed neither describe the training data, nor the model(s) that would be created for the machine learning algorithms with sufficient details. Furthermore, the application specification as filed also lacks sufficient details regarding how the model is used (i.e., steps used) to be able to utilizes a likelihood of not receiving updates to an initial state information as a criteria to determine the predetermined expiration threshold. For these reasons, the claims are rejected as failing to comply with the written description requirement.
Dependent claims 21-22, depending upon claims 11 and 14 respectively, also recite the machine learning algorithm. Therefore, claims 21-22 are rejected for the same reasons as set forth in claims 11 and 14 respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isomura, et al. (hereinafter, Isomura, US 20090010163 A1) in view of Lonnfors et al. (hereinafter, Lonnfors, US 20040015569 A1) in view of Griffin et al. (hereinafter, Griffin, US 20040015547 A1) in view of Noguchi et al. (hereinafter, Noguchi, US 20150135136 A1) in view of Hobbis et al. (hereinafter, Hobbis, WO 2005034477 A1).

Regarding claim 1, Isomura discloses a computing system (see Fig.4:1, "Load Balancing Server”) comprising:
one or more processors (Fig.4:1; processors are inherent component of a server);
memory (Fig.4:1; memory is an inherent component of a server); and 
one or more program modules stored on the memory and executable by the one or more processors to (Fig.4:1; program modules stored on the memory and executable by the one or more processors are inherent feature of a server): 
receive from a computing device (Fig.4: Watcher 4) a Session Initiation Protocol (SIP) subscribe message (Fig.4:S403, S409 and/or S410) indicating a nonzero expiration (see [0081]-[0082]; also see [0090] and [0091] lines 1-3; “[EFFECTIVE PERIOD OF SUBSCRIPTION]” indicates a nonzero expiration); 
determine to utilize a backend polling mechanism (Fig.4:S410; SIP SUBSCRIBE message with Expires set to “zero” corresponds to a SIP polling subscribe message; the examiner articulates that determining to utilize a backend polling mechanism is obvious as a SIP polling subscribe message is used) with at least one backend server (Fig.4:Presence Server 2) based at least on the nonzero expiration (see [0081]-[0082]; also see [0090] and [0091] lines 1-3; “[EFFECTIVE PERIOD OF SUBSCRIPTION]” indicates a nonzero expiration); 
transmit to the at least one backend server (Fig.4:Presence Server 2) a SIP polling subscribe message (Fig.4:S410; the examiner interprets that the SIP SUBSCRIBE message with Expires set to “zero” is a SIP polling subscribe message); 
receive the state information from the at least one backend server (Fig.4:S412; also see [0094] - [0095]); and 
provide the state information to the computing device (see [0020]; The presence server sends a report message including the presence information to the source apparatus of the received subscription message).
Although, and as set forth above, Isomura discloses determine to utilize a backend polling mechanism (see Fig.4:S410), Isomura does not explicitly teach determine at least one backend server, of a plurality of backend servers, the at least one backend server being determined based at least in part on requested state information included in the SIP subscribe message. Isomura also does not explicitly teach determine to utilize a backend polling mechanism with the at least one backend server based at least on the nonzero expiration being less than or equal to a predetermined expiration threshold, the predetermined expiration threshold being determined by a machine learning algorithm that utilizes a likelihood of not receiving updates to an initial state information as a criteria to determine the predetermined expiration threshold.
Lonnfors teaches determine at least one backend server (see Fig.2: presence server 210), of a plurality of backend servers (see Abstract; communication of partial notifications relating to a presentity's presence information may be effected between presence servers and terminals coupled to the presence servers), the at least one backend server being determined based at least in part on requested state information included in the SIP subscribe message (see [0032]; the presence server containing presence information that was requested and/or subscribed to can be found via the network address (e.g., SIP URL) … presentity presence proxy 112 assists in this regard, as it determines the identity of the presence server 102 associated with a particular presentity).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lonnfors with Isomura to determine at least one backend server based at least in part on requested state information included in the SIP subscribe message.
One of ordinary skill in the art would have been motivated so that the presence server containing the requested presence information can be found (Lonnfors: [0032]]).
Although, and as set forth above, Isomura teaches determine to utilize a backend polling mechanism with at least one backend server based at least on the nonzero expiration (see [0081]-[0082]; also see [0090]-[0091] and Fig.4), Isomura (modified by Lonnfors) does not explicitly teach determine to utilize a backend polling mechanism with the at least one backend server based at least on the nonzero expiration being less than or equal to a predetermined expiration threshold, the predetermined expiration threshold being determined by a machine learning algorithm that utilizes a likelihood of not receiving updates to an initial state information as a criteria to determine the predetermined expiration threshold.
Griffin suggests determine to utilize a backend polling mechanism with the at least one backend server (see Fig.2:204) based at least on the nonzero expiration being less than or equal to a predetermined expiration threshold (see [0067] and [0069]; keep-alive strategies involve periodically sending a message (request) from the mobile terminal 100 to the server complex 204… the system uses a polling mechanism; the keep-alive message is sent frequently and acts as a poll; If the mobile terminal 100 does not reconnect within a given timeout period, the server complex 204 can terminate the session; examiner articulates that given timeout period corresponds to predetermined expiration threshold; examiner also articulates that using given timeout period to send polling keep-alive request with the timeout corresponds to utilize a backend polling mechanism based on current expiration time less than or equal to given timeout period).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Griffin with Isomura and Lonnfors to determine to utilize a backend polling mechanism with the at least one backend server based at least on the nonzero expiration being less than or equal to a predetermined expiration threshold.
One of ordinary skill in the art would have been motivated so that messages are sent back to the mobile terminal as a response to the polling request (Griffin: [0069]]).
Isomura (modified by Lonnfors and Griffin) does not explicitly teach the predetermined expiration threshold being determined by a machine learning algorithm that utilizes a likelihood of not receiving updates to an initial state information as a criteria to determine the predetermined expiration threshold. 
Noguchi suggests the predetermined expiration threshold being determined by a machine learning algorithm that utilizes a criteria to determine the predetermined expiration threshold (see [0110]-[0111]; the determination unit 106 inputs information acquired from the information acquisition unit 120 into a function that performs the machine learning and that decides the first time period, and then calculates the first time period).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Noguchi with Isomura, Lonnfors and Griffin to have a system wherein the predetermined expiration threshold is being determined by a machine learning algorithm that utilizes a criteria to determine the predetermined expiration threshold.
One of ordinary skill in the art would have been motivated so that the method of deciding the time period is improved by using the machine learning (Noguchi: [0115] lines 1-3).
Although, and as set forth above, Noguchi suggests the predetermined expiration threshold being determined by a machine learning algorithm that utilizes a criteria to determine the predetermined expiration threshold (see [0110]-[0111]), Isomura (modified by Lonnfors, Griffin and Noguchi) does not explicitly teach utilizing a likelihood of not receiving updates to an initial state information as a criteria. 
Hobbis utilizes a likelihood of not receiving updates to an initial state information as a criteria to determine the predetermined expiration threshold (see Page 2: lines 21-34; application level which functions to predict when time critical communications will occur. On the basis of such predictions, other communications are sent at times when they will not interfere with the time optimal communications; also see bullet number 2 on page 4 lines 14-15; SIP SUBSCRIBE contain an Expires header which indicates how long a subscription (e.g. to another users presence information) is valid for, and therefore when it needs to be refreshed; also see lines 26-31; the User Agent knows about the times agreed via the expires header… set a guard period around this end time…, and … initiate new signaling at any time outside of these guard periods; also see page 3 lines 16-19; SIP signaling are defined to allow for Instant Messaging and Presence support using the same SIP signaling network; also see claim 6; scheduling of communications in said second class is done taking account of expected transmission times of said communications or their responses are likely to occur such that they do not occur during said determined time periods; examiner articulates that predicting when time critical communications will occur (during guard period or times agreed via the expires header) correspond to likelihood of receiving updates to an initial state information; examiner also articulates that predicting when time critical communications will not occur (time outside of these guard periods) is obvious from the prediction regarding when time critical communications will occur; therefore, predicting new communication will not interfere with the time optimal communications (when outside of these guard periods) corresponds to likelihood of not receiving updates to an initial state information; initiating new signaling at any time outside of these guard periods when they will not interfere with the time optimal communications correspond to determining/ predicting the expiration of new communication session based on (outside) these guard periods during which responses are likely to occur). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hobbis with Isomura, Lonnfors, Griffin and Noguchi to utilize a likelihood of not receiving updates to an initial state information as a criteria to determine the predetermined expiration threshold.
One of ordinary skill in the art would have been motivated to be able to schedule transmission of communications such that they do not occur during said determined time periods (Hobbis: Abstract).

Regarding claim 9, Isomura (modified by Lonnfors, Griffin, Noguchi and Hobbis) discloses the computing system of claim 1, as set forth. Isomura further discloses wherein the SIP subscribe message indicates a request for at least one of capability or presence information for one or more contacts (see [0020]; the first communication apparatus sends a public message to register presence information…the second communication apparatus sends a subscription message subscribing presence information; the examiner interprets that the first communication apparatus corresponds to one or more contacts; also see [0027]), and wherein the state information includes the at least one of capability or presence information for one or more contacts (see [0020]; The presence server sends a report message including the presence information to the source apparatus of the received subscription message).

Claim(s) 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isomura, et al. (hereinafter, Isomura, US 20090010163 A1) in view of Lonnfors et al. (hereinafter, Lonnfors, US 20040015569 A1) in view of Griffin et al. (hereinafter, Griffin, US 20040015547 A1) in view of Noguchi et al. (hereinafter, Noguchi, US 20150135136 A1) in view of Hobbis et al. (hereinafter, Hobbis, WO 2005034477 A1) in view of Boberg, et al. (hereinafter, Boberg, US 20100077038 A1) in view of Non-Patent Literature “Request for Comments: 3265- SIP-Specific Event Notification” to A. B. Roach (hereinafter, RFC-3265).

Regarding claim 3, Isomura (modified by Lonnfors, Griffin, Noguchi and Hobbis) discloses the computing system of claim 1, as set forth above. In addition, Isomura further discloses determining to utilize a backend polling mechanism (Fig.4:S410; SIP SUBSCRIBE message with Expires set to “zero”).
Isomura (modified by Lonnfors, Griffin, Noguchi and Hobbis) does not explicitly teach determine to utilize the backend polling mechanism based on a further condition comprising a characteristic of the computing device
Boberg teaches determine to utilize the backend polling mechanism based on a further condition comprising a characteristic of the computing device (See Fig.8- 8:2; also see [0089]-[0090]; also see [0024], [0028]-[0029]; the examiner interprets that suspending/ terminating previous session from client A to the control node 802 corresponds to a past behavior (a characteristic) of the computing device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Boberg with Isomura, Lonnfors, Griffin, Noguchi and Hobbis to determine to utilize a backend polling mechanism based on a further condition comprising a characteristic of the computing device.
One of ordinary skill in the art would have been motivated to be able to temporarily suspend subscriptions at specific occasions or time periods occasions, such as when parts of the access network are unavailable or subject to heavy loads (Boberg: [0105]).

Regarding claim 4, Isomura (modified by Lonnfors, Griffin, Noguchi and Hobbis) discloses the computing system of claim 1, as set forth above. In addition, Isomura further discloses determining to utilize a backend polling mechanism (Fig.4:S410; SIP SUBSCRIBE message with Expires set to “zero”).
Isomura (modified by Lonnfors, Griffin, Noguchi and Hobbis) does not explicitly teach determine to utilize the backend polling mechanism based on a further condition comprising a characteristic of the computing device
Boberg teaches determine to utilize the backend SIP subscription (See Fig.8- 8:3) based on a further condition comprising a past behavior of the computing device (See Fig.8- 8:2; also see [0089]-[0090]; also see [0024], [0028]-[0029]; the examiner interprets that suspending/ terminating previous session from client A to the control node 802 corresponds to a past behavior).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Boberg with Isomura, Lonnfors, Griffin, Noguchi and Hobbis to determine to utilize the backend polling mechanism based on a further condition comprising a past behavior of the computing device.
One of ordinary skill in the art would have been motivated to be able to temporarily suspend subscriptions at specific occasions or time periods occasions, such as when parts of the access network are unavailable or subject to heavy loads (Boberg: [0105]).

Regarding claim 5, Isomura (modified by Lonnfors, Griffin, Noguchi, Hobbis and Boberg) discloses the computing system of claim 4, as set forth above. Boberg further teaches wherein the past behavior of the computing device includes termination of a SIP subscription after receiving initial state information (See Fig.8- 8:2; also see [0089]-[0090]; the examiner interprets “ongoing dialogue in a previously created subscription” corresponds to the previous subscription. The examiner also interprets that suspending/ terminating previous session from client A to the control node 802 corresponds to a past behavior. The suspension happens when there is an ongoing dialogue. Therefore, the examiner interprets that it is functionally equivalent to termination of a SIP subscription after receiving initial state information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Boberg with Isomura, Lonnfors, Griffin, Noguchi and Hobbis so that the past behavior of the computing device includes termination of a SIP subscription after receiving initial state information.
One of ordinary skill in the art would have been motivated to be able to temporarily suspend subscriptions at specific occasions or time periods occasions, such as when parts of the access network are unavailable or subject to heavy loads (Boberg: [0105]).

Regarding claim 6, Isomura (modified by Lonnfors, Griffin, Noguchi, Hobbis and Boberg) discloses the computing system of claim 4, as set forth above. Boberg further teaches wherein the past behavior of the computing device includes ending a session prior to an expiration time of a previous subscription (See Fig.8- 8:2; also see [0089]-[0090]; the examiner interprets “ongoing dialogue in a previously created subscription” corresponds to the previous subscription. The examiner also interprets that suspending/ terminating previous session from client A to the control node 802 corresponds to a past behavior. The suspension happens when there is an ongoing dialogue. Therefore, the examiner interprets that it is functionally equivalent to ending a session prior to an expiration time of a previous subscription).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Boberg with Isomura, Lonnfors, Griffin, Noguchi and Hobbis to have a system wherein the past behavior of the computing device includes ending a session prior to an expiration time of a previous subscription.
One of ordinary skill in the art would have been motivated to be able to temporarily suspend subscriptions at specific occasions or time periods occasions, such as when parts of the access network are unavailable or subject to heavy loads (Boberg: [0105]).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isomura, et al. (hereinafter, Isomura, US 20090010163 A1) in view of Lonnfors et al. (hereinafter, Lonnfors, US 20040015569 A1) in view of Griffin et al. (hereinafter, Griffin, US 20040015547 A1) in view of Noguchi et al. (hereinafter, Noguchi, US 20150135136 A1) in view of Hobbis et al. (hereinafter, Hobbis, WO 2005034477 A1) in further view of Non-Patent Literature “Request for Comments: 3261- SIP: Session Initiation Protocol” to Rosenberg, et al. (hereinafter, RFC-3261).
Regarding claim 7, Isomura (modified by Lonnfors, Griffin, Noguchi and Hobbis) discloses the computing system of claim 1, as set forth above. Isomura (modified by Lonnfors, Griffin, Noguchi and Hobbis) does not explicitly teach wherein the computing system comprises a video call system.
However, RFC-3261 teaches wherein the computing system comprises a video call system (see page 9, section 2, first paragraph, lines 1-3; see Figure 1 in page 12; also see section 13.1: Overview, in page 77; the examiner interprets that the “call” as claimed denotes an informal term that refers to some communication between peers, generally set up for the purposes of a multimedia conversation, as defined in page 21 of RFC-3261; the examiner also interprets that the system as shown in Fig.1 of RFC-3261 is capable of establishing SIP session for media such as video calls).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of RFC-3261 with Isomura, Lonnfors, Griffin, Noguchi and Hobbis to have a computing system comprising a video call system.
One of ordinary skill in the art would have been motivated to discover one another and to agree on a characterization of a session they would like to share (page 9, section 1: Introduction, lines 1-3).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isomura, et al. (hereinafter, Isomura, US 20090010163 A1) in view of Lonnfors et al. (hereinafter, Lonnfors, US 20040015569 A1) in view of Griffin et al. (hereinafter, Griffin, US 20040015547 A1) in view of Noguchi et al. (hereinafter, Noguchi, US 20150135136 A1) in view of Hobbis et al. (hereinafter, Hobbis, WO 2005034477 A1) in further view of TROSSEN (WO 2005002177 A1).
Regarding claim 8, Isomura (modified by Lonnfors, Griffin, Noguchi and Hobbis) discloses the computing system of claim 1, as set forth above. Isomura (modified by Lonnfors, Griffin, Noguchi and Hobbis) does not disclose determine to utilize a persistent subscription session with the computing device in response to receiving the SIP subscribe message indicating a nonzero expiration.
TROSSEN discloses determine to utilize a persistent subscription session with the computing device (see Fig.4: requester 18) in response to receiving the SIP subscribe message (see Fig.4:84) indicating a nonzero expiration (see page 12: line 25 – page 13: line 2; the requester can send a SUBSCRIBE message 84 to its corresponding local SIP proxy 24… The SUBSCRIBE message typically contains an "expires" parameter (not shown) indicating duration of the subscription; Depending on the length of the subscription, the requester 18 may receive periodic notifications in response to changes for the event or may receive a one-time notification; also see page 14 lines 25-27; The SIP event server 14 can additionally confirm reception and verification of the subscription with a `200 OK` message 86 sent to the requester 18 via proxies 22 and 24; also see page 11: lines 28-29; the requester may access the requested information at a frequency of once per day for a time period of one week; also see page 15: line 29 – page 16: line 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of TROSSEN with Isomura, Lonnfors, Griffin, Noguchi and Hobbis to utilize a persistent subscription session with the computing device in response to receiving the SIP subscribe message indicating a nonzero expiration.
One of ordinary skill in the art would have been motivated to receive periodic notifications in response to changes for the event (TROSSEN: page 13: lines 1-2).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isomura, et al. (hereinafter, Isomura, US 20090010163 A1) in view of Lonnfors et al. (hereinafter, Lonnfors, US 20040015569 A1) in view of Griffin et al. (hereinafter, Griffin, US 20040015547 A1) in view of Noguchi et al. (hereinafter, Noguchi, US 20150135136 A1) in view of Hobbis et al. (hereinafter, Hobbis, WO 2005034477 A1) in view of Non-Patent Literature “A New Mechanism of EAB in RCS” to Zhao, et al. (hereinafter, Zhao).
Regarding claim 10, Isomura (modified by Lonnfors, Griffin, Noguchi and Hobbis) discloses the computing system of claim 1, as set forth above. Isomura (modified by Lonnfors, Griffin, Noguchi and Hobbis) does not disclose wherein the computing device includes a Rich Communication Services (RCS) client.
However, Zhao discloses wherein the computing device includes a Rich Communication Services (RCS) client (see page 248, Fig.1: UE-2; also see page 248, last paragraph; the examiner interprets that “RCS user” is used in this reference to indicate a “RCS client”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Zhao with Isomura, Lonnfors, Griffin, Noguchi and Hobbis so that the computing device includes a Rich Communication Services (RCS) client.
One of ordinary skill in the art would have been motivated to experience enriched call, enhanced messaging and file transfer (see Zhao- page 247, section 1: Introduction, lines 4-5).

Claim(s) 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isomura, et al. (hereinafter, Isomura, US 20090010163 A1) in view of Griffin et al. (hereinafter, Griffin, US 20040015547 A1) in view of Noguchi et al. (hereinafter, Noguchi, US 20150135136 A1) in view of Hobbis et al. (hereinafter, Hobbis, WO 2005034477 A1).

Regarding claim 11, Isomura discloses a method of operating a server, the method comprising:
receiving from a Session Initiation Protocol (SIP) client (Fig.4: Watcher 4) a SIP subscribe message (Fig.4:S403, S409 and/or S410) indicating a nonzero expiration time (see [0081]-[0082]; also see [0090] and [0091] lines 1-3; “[EFFECTIVE PERIOD OF SUBSCRIPTION]” indicates a nonzero expiration);
determine to initiate a backend polling session having a timeout equal to zero (Fig.4:S410; SIP SUBSCRIBE message with Expires set to “zero” corresponds to a SIP polling subscribe message; the examiner articulates that determining to initiate a backend polling session is obvious as a SIP polling subscribe message is used);
determine to utilize the backend polling session with at least one a backend server (Fig.4:Presence Server 2; also see Fig.4:S410; the examiner articulates that determining to utilize a backend polling session is obvious as a SIP polling subscribe message is used);
receiving, via the backend polling session, state information (Fig.4:S412; also see [0094] - [0095]); and
provide the state information to the SIP client (see [0020]; The presence server sends a report message including the presence information to the source apparatus of the received subscription message).
Although, and as set forth above, Isomura discloses determine to utilize the backend polling session with at least one a backend server (see Fig.4:S410), Isomura does not explicitly teach determine to utilize the backend polling session with at least one a backend server based at least on the nonzero expiration time being less than or equal to a predetermined expiration threshold, the predetermined expiration threshold being determined by a machine learning algorithm that utilizes a likelihood of not receiving updates to an initial state information as a criteria to determine the predetermined expiration threshold.
Griffin suggests determine to utilize the backend polling session with at least one backend server (see Fig.2:204) based at least on the nonzero expiration being less than or equal to a predetermined expiration threshold (see [0067] and [0069]; keep-alive strategies involve periodically sending a message (request) from the mobile terminal 100 to the server complex 204… the system uses a polling mechanism; the keep-alive message is sent frequently and acts as a poll; If the mobile terminal 100 does not reconnect within a given timeout period, the server complex 204 can terminate the session; examiner articulates that given timeout period corresponds to predetermined expiration threshold; examiner also articulates that using given timeout period to send polling keep-alive request with the timeout corresponds to utilize a backend polling mechanism based on current expiration time less than or equal to given timeout period).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Griffin with Isomura and Lonnfors to determine to utilize a backend polling session with at least one backend server based at least on the nonzero expiration being less than or equal to a predetermined expiration threshold.
One of ordinary skill in the art would have been motivated so that messages are sent back to the mobile terminal as a response to the polling request (Griffin: [0069]]).
Isomura (modified by Griffin) does not explicitly teach the predetermined expiration threshold being determined by a machine learning algorithm that utilizes a likelihood of not receiving updates to an initial state information as a criteria to determine the predetermined expiration threshold. 
Noguchi suggests the predetermined expiration threshold being determined by a machine learning algorithm that utilizes a criteria to determine the predetermined expiration threshold (see [0110]-[0111]; the determination unit 106 inputs information acquired from the information acquisition unit 120 into a function that performs the machine learning and that decides the first time period, and then calculates the first time period).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Noguchi with Isomura and Griffin to have a system wherein the predetermined expiration threshold is being determined by a machine learning algorithm that utilizes a criteria to determine the predetermined expiration threshold.
One of ordinary skill in the art would have been motivated so that the method of deciding the time period is improved by using the machine learning (Noguchi: [0115] lines 1-3).
Although, and as set forth above, Noguchi suggests determined the predetermined expiration threshold by a machine learning algorithm that utilizes a criteria to determine the predetermined expiration threshold (see [0110]-[0111]), Isomura (modified by Griffin and Noguchi) does not explicitly teach utilizing a likelihood of not receiving updates to an initial state information as a criteria. 
Hobbis utilizes a likelihood of not receiving updates to an initial state information as a criteria to determine the predetermined expiration threshold (see Page 2: lines 21-34; application level which functions to predict when time critical communications will occur. On the basis of such predictions, other communications are sent at times when they will not interfere with the time optimal communications; also see bullet number 2 on page 4 lines 14-15; SIP SUBSCRIBE contain an Expires header which indicates how long a subscription (e.g. to another users presence information) is valid for, and therefore when it needs to be refreshed; also see lines 26-31; the User Agent knows about the times agreed via the expires header… set a guard period around this end time…, and … initiate new signaling at any time outside of these guard periods; also see page 3 lines 16-19; SIP signaling are defined to allow for Instant Messaging and Presence support using the same SIP signaling network; also see claim 6; scheduling of communications in said second class is done taking account of expected transmission times of said communications or their responses are likely to occur such that they do not occur during said determined time periods; examiner articulates that predicting when time critical communications will occur (during guard period or times agreed via the expires header) correspond to likelihood of receiving updates to an initial state information; examiner also articulates that predicting when time critical communications will not occur (time outside of these guard periods) is obvious from the prediction regarding when time critical communications will occur; therefore, predicting new communication will not interfere with the time optimal communications (when outside of these guard periods) corresponds to likelihood of not receiving updates to an initial state information; initiating new signaling at any time outside of these guard periods when they will not interfere with the time optimal communications correspond to determining/ predicting the expiration of new communication session based on (outside) these guard periods during which responses are likely to occur). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hobbis with Isomura, Griffin and Noguchi to utilize a likelihood of not receiving updates to an initial state information as a criteria to determine the predetermined expiration threshold.
One of ordinary skill in the art would have been motivated to be able to schedule transmission of communications such that they do not occur during said determined time periods (Hobbis: Abstract).

Regarding claim 13, Isomura (modified by Griffin, Noguchi and Hobbis) discloses the method of claim 11, as set forth. Isomura further discloses wherein the SIP subscribe message indicates a request for at least one of presence information associated with a contact or capability information associated with a contact (see [0020]; the first communication apparatus sends a public message to register presence information…the second communication apparatus sends a subscription message subscribing presence information; the examiner interprets that the first communication apparatus corresponds to one or more contacts; also see [0027]).

Claim(s) 14-15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isomura, et al. (hereinafter, Isomura, US 20090010163 A1) in view of Non-Patent Literature “Request for Comments: 3265- SIP-Specific Event Notification” to A. B. Roach (hereinafter, RFC-3265) in view of Noguchi et al. (hereinafter, Noguchi, US 20150135136 A1) in view of Hobbis et al. (hereinafter, Hobbis, WO 2005034477 A1).

Regarding claim 14, Isomura discloses a non-transitory computer-readable media storing instructions executable by one or more processors to perform acts (see Fig.4:1, "Load Balancing Server”; computer-readable media storing instructions executable by one or more processors are inherent features of a server) comprising: 
receiving a request from a client device (Fig.4: Watcher 4) to establish a Session Initiation Protocol (SIP) subscription (Fig.4:S403, S409 and/or S410), the request indicating a session timeout greater than zero (see [0081]-[0082]; also see [0090] and [0091] lines 1-3; “[EFFECTIVE PERIOD OF SUBSCRIPTION]” indicates a session timeout greater than zero); 
establishing the SIP subscription with the client device (see [0011]; it is assumed that… watcher 4 sends a SUBSCRIBE message for requiring subscription of the presence information in presentity 3 to presence server 2. Correspondingly, the presence server 2 sends back a 200OK message to watcher 4; examiner articulates that it can be similarly assumed that a load balancing server that receives the SUBSCRIBE message at step S410 sends back a 200OK message to watcher 4 to establish the SIP subscription with the watcher); 
determine to initiate a backend polling subscription having a timeout equal to zero (Fig.4:S410; SIP SUBSCRIBE message with Expires set to “zero” corresponds to a SIP polling subscribe message; the examiner articulates that determining to initiate a backend polling mechanism is obvious as a SIP polling subscribe message is used);
initiating, to a backend server (Fig.4: Presence Server 2), the backend polling subscription having a timeout equal to zero in response to the request indicating the session timeout greater than zero (Fig.4:S410; SIP SUBSCRIBE message with Expires set to “zero” sent by the Load Balancing Server to the Presence Server corresponds to backend polling subscription); and



providing, to the client device (Fig.4: Watcher 4) via the SIP subscription, state information obtained from the backend server (Fig.4: Presence Server 2) via the backend polling subscription (see [0020]; The presence server sends a report message including the presence information to the source apparatus of the received subscription message).
Isomura does not explicitly teach the session timeout less than or equal to a predetermined expiration threshold, the predetermined expiration threshold being determined by a machine learning algorithm that utilizes a likelihood of not receiving updates to an initial state information as a criteria to determine the predetermined expiration threshold.
However, RFC-3265 teaches a condition wherein the session timeout is less than or equal to a predetermined expiration threshold (page 10, section 3.1.6.1: Initial SUBSCRIBE Transaction Processing, paragraph 5; the examiner interprets that “expiration interval is greater than zero AND smaller than one hour” corresponds to “session timeout”, and that the “notifier-configured minimum” is “predetermined expiration threshold”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of RFC-3265 with Isomura to initiate, to a backend server, a backend polling subscription in response to the request indicating the session timeout greater than zero and being less than or equal to a predetermined expiration threshold.
One of ordinary skill in the art would have been motivated so that the SIP nodes can re-send a SUBSCRIBE message to force a NOTIFY containing a complete state snapshot if a NOTIFY arrives out of order (see, section 4.3.2: State Deltas, last paragraph of page 23 - first paragraph of page 24).
Isomura (modified by RFC-3265) does not explicitly teach the predetermined expiration threshold being determined by a machine learning algorithm that utilizes a likelihood of not receiving updates to an initial state information as a criteria to determine the predetermined expiration threshold.
Noguchi suggests the predetermined expiration threshold being determined by a machine learning algorithm that utilizes a criteria to determine the predetermined expiration threshold (see [0110]-[0111]; the determination unit 106 inputs information acquired from the information acquisition unit 120 into a function that performs the machine learning and that decides the first time period, and then calculates the first time period).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Noguchi with Isomura and RFC-3265 to have a system wherein the predetermined expiration threshold is being determined by a machine learning algorithm that utilizes a criteria to determine the predetermined expiration threshold.
One of ordinary skill in the art would have been motivated so that the method of deciding the time period is improved by using the machine learning (Noguchi: [0115] lines 1-3).
Although, and as set forth above, Noguchi suggests the predetermined expiration threshold being determined by a machine learning algorithm that utilizes a criteria to determine the predetermined expiration threshold (see [0110]-[0111]), Isomura (modified by RFC-3265 and Noguchi) does not explicitly teach utilizing a likelihood of not receiving updates to an initial state information as a criteria.
Hobbis utilizes a likelihood of not receiving updates to an initial state information as a criteria to determine the predetermined expiration threshold (see Page 2: lines 21-34; application level which functions to predict when time critical communications will occur. On the basis of such predictions, other communications are sent at times when they will not interfere with the time optimal communications; also see bullet number 2 on page 4 lines 14-15; SIP SUBSCRIBE contain an Expires header which indicates how long a subscription (e.g. to another users presence information) is valid for, and therefore when it needs to be refreshed; also see lines 26-31; the User Agent knows about the times agreed via the expires header… set a guard period around this end time…, and … initiate new signaling at any time outside of these guard periods; also see page 3 lines 16-19; SIP signaling are defined to allow for Instant Messaging and Presence support using the same SIP signaling network; also see claim 6; scheduling of communications in said second class is done taking account of expected transmission times of said communications or their responses are likely to occur such that they do not occur during said determined time periods; examiner articulates that predicting when time critical communications will occur (during guard period or times agreed via the expires header) correspond to likelihood of receiving updates to an initial state information; examiner also articulates that predicting when time critical communications will not occur (time outside of these guard periods) is obvious from the prediction regarding when time critical communications will occur; therefore, predicting new communication will not interfere with the time optimal communications (when outside of these guard periods) corresponds to likelihood of not receiving updates to an initial state information; initiating new signaling at any time outside of these guard periods when they will not interfere with the time optimal communications correspond to determining/ predicting the expiration of new communication session based on (outside) these guard periods during which responses are likely to occur). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hobbis with Isomura, RFC-3265 and Noguchi to utilize a likelihood of not receiving updates to an initial state information as a criteria to determine the predetermined expiration threshold.
One of ordinary skill in the art would have been motivated to be able to schedule transmission of communications such that they do not occur during said determined time periods (Hobbis: Abstract).

Regarding claim 15, Isomura (modified by RFC-3265, Noguchi and Hobbis) discloses the non-transitory computer-readable media of claim 14, as set forth. In addition, Isomura further discloses wherein the acts further comprise determining to initiate the backend polling subscription having the other timeout equal to zero (Fig.4:S410; the examiner interprets that the SIP SUBSCRIBE message with Expires set to “zero” is the backend polling subscription having the other timeout equal to zero) based on the request indicating a session timeout greater than zero (see [0090]-[0091]).

Regarding claim 19, Isomura (modified by RFC-3265, Noguchi and Hobbis) discloses the non-transitory computer-readable media of claim 14, as set forth. Isomura further discloses wherein the request indicates a request for at least one of capability or presence information for one or more contacts (see [0020]; the first communication apparatus sends a public message to register presence information…the second communication apparatus sends a subscription message subscribing presence information; the examiner interprets that the first communication apparatus corresponds to one or more contacts; also see [0027]), and wherein the state information includes the at least one of capability or presence information for one or more contacts (see [0020]; The presence server sends a report message including the presence information to the source apparatus of the received subscription message).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isomura, et al. (hereinafter, Isomura, US 20090010163 A1) in view of Non-Patent Literature “Request for Comments: 3265- SIP-Specific Event Notification” to A. B. Roach (hereinafter, RFC-3265) in view of Noguchi et al. (hereinafter, Noguchi, US 20150135136 A1) in view of Hobbis et al. (hereinafter, Hobbis, WO 2005034477 A1) in view of Boberg, et al. (hereinafter, Boberg, US 20100077038 A1) in view of Clark et al. (hereinafter, Clark, US 20110153794 A1).
Regarding claim 16, Isomura (modified by RFC-3265, Noguchi and Hobbis) discloses the non-transitory computer-readable media of claim 14, including determining to initiate a backend polling subscription having the timeout equal to zero based on the SIP subscribe message indicating a non-zero expiration, as set forth. 
Isomura (modified by RFC-3265, Noguchi and Hobbis) does not disclose determining to initiate the backend polling subscription having the timeout equal to zero based on a characteristic of the client device, the characteristic including one or more of a manufacturer of the client device and an operating system of the client device.
Boberg teaches determining to initiate backend SIP subscription based on a characteristic of the client device (See Fig.8- 8:2; also see [0089]-[0090]; also see [0024], [0028]-[0029]; the examiner interprets that suspending/ terminating previous session from client A to the control node 802 corresponds to a past behavior (a characteristic) of the computing device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Boberg with Isomura, RFC-3265, Noguchi and Hobbis to determine to initiate backend SIP subscription based on a characteristic of the client device.
One of ordinary skill in the art would have been motivated to be able to temporarily suspend subscriptions at specific occasions, such as when parts of the access network are unavailable or subject to heavy loads (Boberg: [0105]).
Isomura (modified by RFC-3265, Noguchi and Hobbis) does not disclose the characteristic including one or more of a manufacturer of the client device, and an operating system of the client device.
However, Clark teaches the characteristic including one or more of a manufacturer of the client device, and an operating system of the client device (see [0051]; identification characteristics associated with the IP communication device may include a software version, and a product manufacturer among other possible information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Clark with Isomura, RFC-3265, Noguchi, Hobbis and Boberg so that the characteristic includes one or more of a manufacturer of the client device, and an operating system of the client device.
One of ordinary skill in the art would have been motivated so that the IP communication devices from different vendors generates session initiation messages according to different session initiation protocols that cannot be accurately read and/or understood by the IP communication devices from other vendors (Clark: [0049]).

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isomura, et al. (hereinafter, Isomura, US 20090010163 A1) in view of Non-Patent Literature “Request for Comments: 3265- SIP-Specific Event Notification” to A. B. Roach (hereinafter, RFC-3265) in view of Noguchi et al. (hereinafter, Noguchi, US 20150135136 A1) in view of Hobbis et al. (hereinafter, Hobbis, WO 2005034477 A1) in view of Non-Patent Literature “RCC.52 - RCS Presence Best Practice Optimization Guidelines, Version 1.0, 25 September 2013” to GSM Association (hereinafter, GSMA).

Regarding claim 17, Isomura (modified by RFC-3265, Noguchi, and Hobbis) discloses the non-transitory computer-readable media of claim 14, as set forth. Isomura (modified by RFC-3265, Noguchi, and Hobbis) does not explicitly teach wherein the acts further comprise: monitoring client device behavior during a plurality of SIP subscription sessions; and determining to initiate the backend polling subscription having the other timeout equal to zero based on the client device behavior.
However, GSMA teaches monitoring client device behavior during a plurality of SIP subscription sessions (see section 2.3.2.2 Anonymous fetch using request contained list SUBSCRIBE in page 13, lines 3-5; also see section 5.2: User Behavior based Signaling Optimization in page 23; the examiner interprets that “considering knowledge of user's behavior" involves “monitoring client device behavior”. The examiner also interprets that the “large number of SUBSCRIBE requests” and “multiple NOTIFY responses” encompasses “a plurality of SIP subscription sessions”); and 
determining to initiate the backend polling subscription having the other timeout equal to zero based on the client device behavior (see section 2.3.2.1.1: Single anonymous fetch SUBSCRIBE in page 12; also see section 2.3.2.2 Anonymous fetch using request contained list SUBSCRIBE in page 13, lines 3-5; the examiner interprets that the transmission of presence related signaling messages in the backend is not signaled if the user or the computing device is not active by monitoring the behavior, and that “determining to initiate a backend polling subscription” is achieved by a single anonymous fetch subscribe being triggered using the SUBSCRIBE method with an EXPIRES time of “0”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of GSMA with Isomura, RFC-3265, Noguchi, and Hobbis to monitor client device behavior during a plurality of SIP subscription sessions and determine to initiate the backend polling subscription having the other timeout equal to zero based on the client device behavior.
One of ordinary skill in the art would have been motivated for optimization of presence-based service related traffic, including traffic reduction, efficiencies, accuracy and effectiveness (see GSMA- section 2.1: Presence Based Services and the RCS Enhanced Phonebook, page 8).

Regarding claim 18, Isomura (modified by RFC-3265, Noguchi, Hobbis and GSMA) discloses the non-transitory computer-readable media of claim 17, as set forth. Isomura further discloses wherein the client device behavior includes: the client device (Fig.4: Watcher 4) receiving initial state information (see Fig.4:S407) obtained from the backend server (Fig.4: Presence Server 2) via prior persistent backend subscription sessions (see [0086]; the presence server 2 sends an NOTIFY message to the watcher 4. The NOTIFY message includes the presence information of the presentity 3) established previous to the backend polling subscription (Fig.4:S410; SIP SUBSCRIBE message with Expires set to “zero” corresponds to a backend polling subscription); 
Although Isomura teaches initial state information obtained from the backend server via the prior persistent backend subscription sessions, as set forth above, Isomura (modified by Noguchi, Hobbis and GSMA) does not explicitly teach the client device ignoring updates to the initial state information obtained from the backend server via the prior persistent backend subscription sessions.
However, RFC-3265 teaches the client device ignoring updates to the initial state information obtained from the backend server via the prior persistent backend subscription sessions (see section 4.3.2: State Deltas, last line in page 23; the examiner interprets that “state delta” corresponds to “updates to state information after receiving initial state information”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of RFC-3265 with Isomura, Noguchi, Hobbis and GSMA so that the client device behavior includes the client device ignoring updates to the initial state information obtained from the backend server via the prior persistent backend subscription sessions.
One of ordinary skill in the art would have been motivated so that the SIP nodes can re-send a SUBSCRIBE message to force a NOTIFY containing a complete state snapshot if a NOTIFY arrives out of order (see, section 4.3.2: State Deltas, last paragraph of page 23 - first paragraph of page 24).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isomura, et al. (hereinafter, Isomura, US 20090010163 A1) in view of Non-Patent Literature “Request for Comments: 3265- SIP-Specific Event Notification” to A. B. Roach (hereinafter, RFC-3265) in view of Noguchi et al. (hereinafter, Noguchi, US 20150135136 A1) in view of Hobbis et al. (hereinafter, Hobbis, WO 2005034477 A1) in view of Non-Patent Literature “A New Mechanism of EAB in RCS” to Zhao, et al. (hereinafter, Zhao).
Regarding claim 20, Isomura (modified by RFC-3265, Noguchi, and Hobbis) discloses the non-transitory computer-readable media of claim 14, as set forth. Isomura (modified by RFC-3265, Noguchi, and Hobbis) does not disclose wherein the client device includes a Rich Communication Services (RCS) client.
Zhao discloses wherein the client device includes a Rich Communication Services (RCS) client (see page 248, Fig.1: UE-2; also see page 248, last paragraph; the examiner interprets that “RCS user” is used in this reference to indicate a “RCS client”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Zhao with Isomura, RFC-3265, Noguchi, and Hobbis so that the client device includes a Rich Communication Services (RCS) client.
One of ordinary skill in the art would have been motivated to experience enriched call, enhanced messaging and file transfer (see Zhao- page 247, section 1: Introduction, lines 4-5).

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isomura, et al. (hereinafter, Isomura, US 20090010163 A1) in view of Griffin et al. (hereinafter, Griffin, US 20040015547 A1) in view of Noguchi et al. (hereinafter, Noguchi, US 20150135136 A1) in view of Hobbis et al. (hereinafter, Hobbis, WO 2005034477 A1) in view of TROSSEN (WO 2005002177 A1) in view of Non-Patent Literature to ThreatMetrix (2013 Whitepaper, titled "Context-Based Authentication and Fraud Protection for Mobile Devices").
Regarding claim 21, Isomura (modified by Griffin, Noguchi and Hobbis) discloses the method of claim 11, as set forth. Isomura further discloses initiating the backend polling session to the at least one backend server (Fig.4:Presence Server 2) based at least on receipt of the SIP subscribe message indicating a nonzero expiration time (Fig.4:S403, S409 and/or S410; also see [0090]-[0091]), wherein a subscribe message transmitted to the at least one backend server to initiate the backend polling session indicates a zero expiration time (Fig.4:S410; the examiner interprets that the SIP SUBSCRIBE message with Expires set to “zero” is a SIP polling subscribe message that initiates the backend polling session).
Isomura (modified by Griffin, Noguchi and Hobbis) does not explicitly teach initiating a backend polling session to a backend server based on a machine learning algorithm determining that a first characteristic of the SIP client matching at least one of a second characteristic of a predetermined list of characteristics, the first characteristic of the SIP client including at least one of a client device operating system type, a client device operating system version, or a client device manufacturer.
However, TROSSEN teaches initiating the backend polling session to a backend server based on a first characteristic of the SIP client matching at least one of a second characteristic of a predetermined list of characteristics (see page 15: lines 21-28; the requester 18 sends a SUBSCRIBE message 84 for an event… only the authorization verification and communication with the resource for available event-based information are performed, leading to an appropriate NOTIFY message 88 that is sent to the requester… embodiment of the present invention allows for a one-time discovery request/response scheme; also see page 16: lines 10-24; authorization is stored in the SIP event server 14… the requester 18 sends the authorization to the SIP event server to access requested event-based information that satisfy the parameters of the authorization… Based upon the URI of the requester, as well as the user device ID and service and/or information description included in the SUBSCRIBE message, then, the SIP event server can search the cache for the respective authorization. If the cache includes such an authorization, and the authorization remains valid, the SIP event server can operate as described above beginning with sending an `200 OK` message 86 to the requester 18 via proxies 22 and 24; also see page 13: line 22 – page 14: line 13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of TROSSEN with Isomura, Griffin, Noguchi and Hobbis to initiate the backend polling session to a backend server based on a first characteristic of the SIP client matching at least one of a second characteristic of a predetermined list of characteristics.
One of ordinary skill in the art would have been motivated to accept the subscription for the specified event, and to store the subscription in the local database stored in memory if the authorization is verified (TROSSEN: page 14: lines 14-27).
Isomura (modified by Griffin, Noguchi, Hobbis and TROSSEN) does not explicitly disclose a machine learning algorithm determining that a first characteristic of the SIP client matching at least one of a second characteristic of a predetermined list of characteristics, the first characteristic of the SIP client including at least one of a client device operating system type, a client device operating system version, or a client device manufacturer.
However, ThreatMetrix discloses a machine learning algorithm determining that a first characteristic of the SIP client matching at least one of a second characteristic of a predetermined list of characteristics (see “Device Intelligence” section on page 12; ThreatMetrix Mobile Device Analytics is based on two technologies: Exact ID and Smart ID… Smart ID: Cookie-less device identification using dynamic attribute matching based on from network packet and browser fingerprints instead of static fingerprint matching… SmartID technology uses a machine learning approach that takes into account per-customer and global device profile patterns to generate reliable device identifiers with confidence; also see “Mobile Device Attributes” section on page 12 for a predetermined list of characteristics), the first characteristic of the SIP client including at least one of a client device operating system type, a client device operating system version, or a client device manufacturer (see last paragraph of “Device Intelligence” section on page 12; ThreatMetrix cross-correlates hardware, operating system, application, internet protocol and location-centric factors for multi-factor authentication and spoofing detection; also see 4th bullet of “Threat Intelligence” section on page 13; Detection of mismatch between operating system information detected by the browser and operating system information reported by packet information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of ThreatMetrix with Isomura, Griffin, Noguchi, Hobbis and TROSSEN to initiate a backend polling session to a backend server based at least on receipt of the SIP subscribe message indicating a nonzero expiration time and on a machine learning algorithm determining that a first characteristic of the SIP client matching at least one of a second characteristic of a predetermined list of characteristics, the first characteristic of the SIP client including at least one of a client device operating system type, a client device operating system version, or a client device manufacturer.
One of ordinary skill in the art would have been motivated to help identify returning customers and provides a baseline for good behavior (see ThreatMetrix - page 14, lines 1-2).

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isomura, et al. (hereinafter, Isomura, US 20090010163 A1) in view of Non-Patent Literature “Request for Comments: 3265- SIP-Specific Event Notification” to A. B. Roach (hereinafter, RFC-3265) in view of Noguchi et al. (hereinafter, Noguchi, US 20150135136 A1) in view of Hobbis et al. (hereinafter, Hobbis, WO 2005034477 A1) in view of Higuchi et al. (hereinafter, Higuchi, US 20100231970 A1) in view of Petrovykh (US 20030231647 A1) in view of Arnold (US 8588871 B1).
Regarding claim 22, Isomura (modified by RFC-3265, Noguchi, and Hobbis) discloses the non-transitory computer-readable media of claim 14, as set forth. Isomura (modified by RFC-3265, Noguchi, and Hobbis) does not explicitly teach determining, via the machine learning algorithm, a percent chance that that the client device will receive state information based at least in part on client device characteristics, the percent chance being used to determine the expiration threshold.
Higuchi discloses determining a percent chance that that the client device will receive state information based at least in part on client device characteristics (see [0010]; the transmitting terminal functions as the server and the printer terminal functions as the client in the server/client model… establishment of a connection can be carried out through the Session Initiation Protocol ( SIP); transmitting /receiving the print content under the direction of the printer terminal, makes it possible to transmit/receive and print the print content in accordance with the capabilities of the printer terminal; examiner articulates that finding possibility of receiving and printing the print content based on the capabilities of the printer terminal suggests determining percent chance that the printer terminal will receive print content based on the capabilities of the printer terminal; also see [0006]; the SIP is used as the protocol for creating, modifying, and terminating sessions necessary for exchanging audio, video, text messages, and so on).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Higuchi with Isomura, RFC-3265, Noguchi, and Hobbis to determine a percent chance that that the client device will receive state information based at least in part on client device characteristics.
One of ordinary skill in the art would have been motivated because doing so makes it possible to receive, over multiple receptions, data of data amount that is within the range of the print memory capacity allocated to print data from the storage capacity of the storage unit in the printer terminal, and to print the data with each data reception (see Higuchi: [004]).
Isomura (modified by RFC-3265, Noguchi, Hobbis and Higuchi) does not explicitly disclose that percent chance being determined via a machine learning algorithm, and the percent chance being used to determine the expiration threshold.
Petrovykh discloses the percent chance being used to determine the expiration threshold (see [0026]; determine a measure of disposal time (estimated disposal time EDT) for each parsed event and if the determined measure is sufficiently low for one or more of the parsed events, those one or more events are modified to a reflect a higher priority state than originally assigned, or promoted directly out of queue… optimizing response time to events or representations thereof; also see [0267] Predictive analysis based on historical account can be used in some cases to predict EDT. For example, for an IP chat request, a historical EDT average value of that request originator's past chat sessions can be used to predict a probable disposal time. If a particular client exhibits a lower EDT average for chat sessions then he or she can be routed with a higher priority; examiner articulates that predicting a probable disposal time corresponds to a percent chance; the probable disposal time being used in optimizing response time corresponds to the percent chance being used to determine the predetermined expiration threshold).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Petrovykh with Isomura, RFC-3265, Noguchi, Hobbis and Higuchi so that the percent chance is used to determine the predetermined expiration threshold.
One of ordinary skill in the art would have been motivated to minimize or eliminate persistent queue latency and provide for better resource planning (see Petrovykh: [0025]).
Isomura (modified by RFC-3265, Noguchi, Hobbis, Higuchi and Petrovykh) does not explicitly disclose that percent chance being determined via a machine learning algorithm.
Arnold discloses determining, via a machine learning algorithm, a percent chance that the client device will receive information (see Col.10: lines 41-56; determine a probability that the second sensor device can receive the information… using the rule created by the machine learning system of training module 266 and stored within rules data store 290, training module 266 may assign a probability).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Arnold with Isomura, Boberg, Morgan, RFC-326, Higuchi and Petrovykh so that the percent chance that the client device will receive information is determine via a machine learning algorithm.
One of ordinary skill in the art would have been motivated to minimize excessive power consumption normally caused by constant signal searching and polling (see Arnold: Col.3: lines 11-12).

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Adjaoute (US 20140164178 A1) references ThreatMetrix’s Smart-ID technology that uses a machine learning approach for dynamic attribute matching.
Coden et al. (US 9311467 B2) discloses matching by executing a machine learning algorithm, the profile characteristics for the person with one or more of a plurality of predefined profiles.
Elkington et al. (US 20150181041 A1) teaches a machine learning model to rank the available destinations and to make call routing decisions.
Faulkner et al. (US 9444839 B1) discloses uniquely identifying a user computer in real time for security violations using a plurality of processing parameters and servers.
Gusler et al. (20080263636 A1) discloses manipulating an idle session timer in response to determining that the input is likely from an automaton.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDARVA KHANAL whose telephone number is (571)272-8107. The examiner can normally be reached MON-FRI, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANDARVA KHANAL/Examiner, Art Unit 2453                                                                                                                                                                                           

/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453